DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
On page 5 of the response filed 08/20/2020, the applicant has reaffirmed the election of Species C, the cartridge case of Fig. 2C, the propellant insert as in Fig. 4A and the case and insert being of different materials.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12, 13 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12 and 13 of copending Application No. 16/134,058 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9, 12, 13 and 18 are anticipated by or obvious over claims 1-10, 12 and 13 of the ‘058 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9, 12, 13 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12 and 13 of copending Application No. 16/134,052 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9, 12, 13 and 18 are anticipated by or obvious over claims 1-9, 12 and 13 of the ‘052 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The statutory type (35 U.S.C. 101) double patenting rejection of claims 1-9, 12 and 13 as being unpatentable over the claims 1-9, 12 and 13 of US 16/134,067, has been withdrawn in view of the amendment to claim 1 filed on 03/04/2021.  It is noted that the applicant has previously filed a terminal disclaimer over US 16/134,067 on 08/20/2020 thereby obviating the need for an obvious type double patenting rejection. 

The obviousness type double patenting rejection of claims 1-9, 12, 13 and 18 over claims 1-10, 12 and 13 of copending application 16/134,058 has been repeated pending the submission of the appropriate terminal disclaimer.  On page 6 of the arguments filed 03/04/2021, the following appears: “Applicant(s) will file a Terminal disclaimer under separate cover to overcome the rejection”.  No such terminal disclaimer has yet been filed.

The obviousness type double patenting rejection of claims 1-9, 12, 13 and 18 over claims 1-9, 12 and 13 of copending application 16/134,052 has been repeated pending the submission of the appropriate terminal disclaimer.  Note that it is only in claim 11 of the ‘052 application that the following is recited:  “wherein the polymeric casing body and propellant insert are formed of the same polymeric materials”.  Therefore this obviousness type double patenting rejection remains proper notwithstanding the amendment to claim 1 filed on 03/04/2021 in this instant application.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: in independent claim 1, “...a polymeric casing body comprising a first polymer composition, wherein the polymeric casing body comprises a generally cylindrical hollow polymer body molded over the substantially cylindrical coupling element, into the primer flash aperture and into the flash aperture groove and extending toward a mid-body coupling joint... ”, in combination with the other recited structure and structural relationships. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S BERGIN/Primary Examiner, Art Unit 3641